DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-27) in the reply filed on March 24, 2022, is acknowledged.  The traversal is on the ground(s) that: More specifically, Applicant respectfully submits that no serious burden exists in searching and examining the claims of Group I and Group II, even if the claims are drawn to independent or distinct inventions… Applicant respectfully disagrees that there would be a "serious search and/or examination burden" based on the similar limitations in representative independent claims of each of Group I and II. For instance, the below comparison between claim 28 and claim 1 highlights such similarity… From on a comparison of claims 1 and 28, claim 28 includes limitations of, e.g., an "adjacent catheter" comprising "an elongate adjacent catheter body having a proximal region, a central region, a distal region, and a central lumen extending therethrough" and "an adjacent hub connected to the proximal region of the adjacent catheter body." The Action fails to demonstrate why such limitations might present a serious search and/or examination burden (Remarks, pages 8-10). 
	This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because: the inventions have acquired a separate status in the art in view of their different classification, recognized divergent subject matter, or different field of search. For example, Invention I (claims 1-27) is classified in A61M 25/007, while Invention II (claims 28-36) is differently classified in A61M 2025/0004. Invention I (claims 1-27) requires the elongate catheter body to be configured to coaxially insert into more additional catheters just one additional catheter, which is not required of Invention II (claims 28-36). And Invention II (claims 28-36) requires an adjacent catheter comprising an elongate adjacent catheter body having a proximal region, a central region, a distal region, and a central lumen, and an adjacent hub, which is not required of Invention I (claims 1-27). Thus, these differences in Inventions I and II require a different field of search involving at least searching different subclasses and different search strategies.
The requirement is still deemed proper and is therefore made FINAL.

Applicant’s election of Species III (Figures 1A-1D, 2A with catheter hub 109C) in the reply filed on March 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant identified claims 1, 2, 6, 11-13, and 21-24 encompassing elected Species III.
Currently, claims 1, 2, 6, 11-13, and 21-24 are under examination.

Specification
The abstract of the disclosure is objected to because:
In line 2, “A flushing catheter” should be changed to “The flushing catheter device”
In line 3, “catheter body” should be changed to “a catheter body”
In line 4, “a flushing catheter” should be changed to “the flushing catheter device”
In line 4, “one or more flush segments” should be changed to “the one or more flush segments”
In line 6, “the many lumens” should be changed to “the lumens”
In lines 6-7, “a multi-catheter system” should be changed to “the multi-catheter system”
In line 7, “A multi-catheter system” should be changed to “The multi-catheter system”
In line 8, “flushing catheters” should be changed to “the flushing catheters”
In lines 8-9, “A flushing catheter” should be changed to “The flushing catheter device”
In line 9, “the ease” should be changed to “ease”
In lines 9-10, “a multi-catheter system” should be changed to “the multi-catheter system”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 2, 6, 12, and 13 are objected to because of the following informalities:  
	In regards to claim 1, line 8, “the length” should be changed to “a length”.
	In regards to claim 2, line 2, “flushing fluid” should be changed to “the flushing fluid”.
	In regards to claim 6, line 2, “the flush catheter” should be changed to “the catheter body”.
	In regards to claim 12, lines 2-3, “second fastening mechanism” should be changed to “a second fastening mechanism”.
	In regards to claim 12, line 4, “the proximal end” should be changed to “a proximal end”.
	In regards to claim 13, line 1, “the flush ports” should be changed to “the one or more flush ports”.
	In regards to claim 13, line 2, “the lumen” should be changed to “the central lumen”.
	In regards to claim 13, lines 2-3, “the flushing catheter” should be changed to “the catheter body”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 11-13, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, line 13 recites “an outermost additional catheter”. Claim 1, lines 9-10 previously recite “one or more additional catheters”. It is unclear whether “an outermost additional catheter” is part of or different from “one or more additional catheters”. Claims 2, 6, 11-13, and 21-24 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 11, line 2 recites “other catheters”. Claim 11 depends upon claim 1. Claim 1, lines 9-10 recite “one or more additional catheters” and claim 1, line 13 recites “an outermost additional catheter”. It is unclear whether “other catheters” of claim 11 are the same as or different from “one or more additional catheters” and “an outermost additional catheter” of claim 1.
	In regards to claim 12, line 2 recites “a larger catheter”. Claim 12 depends upon claim 1. Claim 1, lines 9-10 recite “one or more additional catheters” and claim 1, line 13 recites “an outermost additional catheter”. It is unclear whether “a larger catheter” of claim 12 is part of or different from “one or more additional catheters” and “an outermost additional catheter” of claim 1.
	In regards to claim 12, line 3 recites “a smaller catheter”. Claim 12 depends upon claim 1. Claim 1, lines 9-10 recite “one or more additional catheters” and claim 1, line 13 recites “an outermost additional catheter”. It is unclear whether “a smaller catheter” of claim 12 is part of or different from “one or more additional catheters” and “an outermost additional catheter” of claim 1.
	In regards to claim 12, line 3 recites “smaller catheters”. Claim 12, line 3 previously recites “a smaller catheter”. Claim 12 depends upon claim 1. Claim 1, lines 9-10 recite “one or more additional catheters” and claim 1, line 13 recites “an outermost additional catheter”. It is unclear whether “smaller catheters” of claim 12, line 3, are the same as or different from “a smaller catheter” of claim 12, line 3, “one or more additional catheters”, and “an outermost additional catheter” of claim 1.
	In regards to claim 12, line 4 recites “larger catheters”. Claim 12, line 2 previously recites “a larger catheter”. Claim 12 depends upon claim 1. Claim 1, lines 9-10 recite “one or more additional catheters” and claim 1, line 13 recites “an outermost additional catheter”. It is unclear whether “larger catheters” of claim 12, line 4, are the same as or different from “a larger catheter” of claim 12, line 2, “one or more additional catheters”, and “an outermost additional catheter” of claim 1.
	In regards to claim 13, line 3 recites “an annular lumen of an adjacent catheter”, and claim 13, line 4 recites “the adjacent catheter”. Claim 13 depends upon claim 1. Claim 1, lines 9-10 recite “one or more additional catheters” and claim 1, line 13 recites “an outermost additional catheter”. First, it is unclear whether “an adjacent catheter”/“the adjacent catheter” is the same as or different from “one or more additional catheters” and “an outermost additional catheter” of claim 1. Second, if “an adjacent catheter”/“the adjacent catheter” of claim 13 is the same as “an outermost additional catheter” of claim 1, then “an annular lumen” of claim 13, line 3, should be changed to “the annular lumen” as receiving antecedent basis from “an annular lumen” in claim 1, line 12.
	In regards to claim 13, lines 3-4 recite “the annular lumen”. Claim 13, line 3 previously recites “an annular lumen”. Claim 13 depends upon claim 1. Claim 1, line 12, recites “an annular lumen”. It is unclear which annular lumen is being referred to by claim 13, lines 3-4 reciting “the annular lumen”.
	In regards to claim 21, line 2 recites “a lumen of an adjacent catheter”, and claim 21, line 3 recites “an annular lumen of the adjacent catheter”. Claim 21 depends upon claim 1. Claim 1, lines 9-10 recite “one or more additional catheters” and claim 1, line 13 recites “an outermost additional catheter”. First, it is unclear whether “an adjacent catheter”/“the adjacent catheter” is the same as or different from “one or more additional catheters” and “an outermost additional catheter” of claim 1. Second, if “an adjacent catheter”/“the adjacent catheter” of claim 21 is the same as “an outermost additional catheter” of claim 1, then “a lumen” of claim 21, line 2, and “an annular lumen” of claim 21, line 3, should be changed to “the annular lumen” as receiving antecedent basis from “an annular lumen” in claim 1, line 12. Alternatively, it is unclear whether “an annular lumen” of claim 21, line 3, is the same as or different from “a lumen” of claim 21, line 2.
	In regards to claim 21, line 3 recites “an annular lumen of the adjacent catheter”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 13, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston et al (US 2014/0257244).
	In regards to claim 1, Johnston et al teaches a flushing catheter (Figures 1-8, stylet 200), comprising: 
an elongate catheter body (elongate body 206) having a proximal region (proximal end portion 202), a central region (occurs between proximal end portion 202 and distal end portion 204), a distal region (distal end portion 204), and a central lumen (passage 210) extending therethrough
a hub (luer adapter 212) connected to the proximal region of the catheter body, said hub having a single injection port (occurs at proximal end of luer adapter 212) which provides a sole connection to a proximal end of the central lumen 
a flush segment (distal end portion 204) having a length and one or more flush ports (one or more apertures 216), wherein the flush segment is located along the length of the catheter body (Figure 5)
wherein the elongate catheter body is configured to coaxially insert into one or more additional catheters (Figures 6-8) so that a flushing fluid entering the central lumen of the elongate catheter body through the single injection port will flow radially outwardly through the one or more flush ports to enter an annular lumen formed between an outer surface of the elongate catheter body and an inner surface of an outermost additional catheter (paragraph [0059])
	In regards to claim 11, Johnston et al teaches wherein the proximal region includes one or more fastening mechanisms (luer adapter 212) configured to interlock with other catheters and other devices (paragraph [0051]).
	In regards to claim 13, Johnston et al teaches wherein the flush ports are configured to enable transluminal fluid communication between the lumen of the flushing catheter and an annular lumen of an adjacent catheter (paragraph [0059]), whereby fluid communication to the annular lumen flushes all air from the adjacent catheter (paragraphs [0059][0067]).
	In regards to claim 21, Johnston et al teaches wherein the flush segment is situated within a lumen of an adjacent catheter (Figures 6-8), whereby the flush segment provides intraluminal fluid communication to an annular lumen of the adjacent catheter (paragraph [0059]).  
	In regards to claim 22, in an alternate interpretation of Johnston et al, Johnston et al teaches wherein the flush segment is located on the hub (labeled in Figure 5 below).  

    PNG
    media_image1.png
    265
    484
    media_image1.png
    Greyscale

	In regards to claim 23, Johnston et al teaches wherein the hub includes a finger grip (luer adapter 212) and the flush segment is located distally of said finger grip (Figure 5).
	In regards to claim 24, Johnston et al teaches wherein the hub includes a distal end that is configured for attachment to a proximal end of the elongate catheter body (Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al, as applied to claim 1 above, and further in view of Curley et al (US 2018/0042669).
	In regards to claim 2, Johnston et al does not teach wherein the central lumen has an open distal end so that flushing fluid entering the central lumen of the elongate catheter body through the single injection port flows axially and outwardly through the open distal end as well as flowing radially and outwardly through the one or more flush ports, as Johnston et al instead teaches wherein the central lumen has a closed distal end 214 so that flushing fluid entering the central lumen of the elongate catheter body through the single injection port does not flow axially and outwardly through the closed distal end but does flow radially and outwardly through the one or more flush ports (paragraph [0053]). Curley et al teaches a flushing catheter (Figure 7B) wherein a central lumen (inner lumen 912) has an open distal end (opening 910) so that flushing fluid entering the central lumen of an elongate catheter body (elongate body 904) through a single injection port (occurs at proximal end of elongate body 904) flows axially and outwardly through the open distal end as well as flowing radially and outwardly through one or more flush ports (outlet ports 906) (paragraph [0111]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the closed distal end, of the catheter of Johnston et al, to be an open distal end, as taught by Curley et al, as either configuration of the outlet ports, whether a closed distal end and one or more flush ports (Figure 7A) or an open distal end and one or more flush ports (Figure 7B), will ensure proper fluid flow distribution with the ratio of the total outlet area to the cross-sectional area of the central lumen being below about 3:1 (paragraph [0110][0111]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al, as applied to claim 1 above, and further in view of O’Day (US 2013/0274711).
	In regards to claim 6, Johnston et al does not teach wherein the flush segment is located in the proximal region of the flush catheter, as Johnston et al instead teaches wherein the flush segment is located in the distal region of the flush catheter (Figure 5). O’Day teaches a flushing catheter (Figures 1-2 and 5, first inner tube 24) wherein a flush segment (side portions 30a in proximal section of first inner tube 24) is located in a proximal region of the flush catheter (proximal section of first inner tube 24) (paragraph [0018]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flush segment, of the catheter of Johnston et al, to be located in the proximal region of the flush catheter, as taught by O’Day, as the different configurations of the flush segment, whether located in the distal region, in the proximal region, or in both the distal region and the proximal region (Figure 5), will impart different combinations of radial alignment and different available infusion lengths with relatively uniform distribution of infusion liquid along whatever infusion length of catheter is presently selected, and particularly where a full infusion length is used (paragraph [0018]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al, as applied to claim 1 above, and further in view of Glickman et al (US 2015/0290421).
	In regards to claim 12, Johnston et al teaches wherein the proximal region includes second fastening mechanism for interlocking to a smaller catheter (proximal end portion 202 is capable of interlocking with another, smaller catheter by friction fit); however, Johnston et al does not teach wherein the proximal region includes a first fastening mechanism for interlocking to a larger catheter, whereby interlocked smaller catheters seal the proximal end of larger catheters. Glickman et al teaches a catheter (Figures 1-3 and 9-10, secondary tube 7) wherein a proximal region includes first fastening mechanism (ratchet mechanism 18) for interlocking to a larger catheter and second fastening mechanism for interlocking to a smaller catheter (proximal region of secondary tube 7 is capable of interlocking with another, smaller catheter by friction fit). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal region, of the catheter of Johnston et al, to include a first fastening mechanism, as taught by Glickman et al, as such will allow for moving the catheter slidably within the larger catheter, thereby closing the flow path between the distal and proximal ends of the catheter through the central lumen of the catheter, and will prevent the catheter being returned to its flow configuration, thereby preventing re-use of the device and hence preventing cross-infection that might result from re-use of the device (paragraph [0035]). It would be expected that the combination, of Johnston et al and Glickman et al, would result in interlocked smaller catheters sealing the proximal end of larger catheters. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783